DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/18/2022.  Claims 28-35 are amended and currently pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,007,115 to Greenhalgh et al. (hereinafter Greenhalgh) in view of US Pat. No. 10,126,568 to Rousseau ‘568 et al. (Rousseau ‘568).
Regarding claim 28, Greenhalgh discloses an augmented reality (AR) display (optical device 400, Fig. 1, 4) for providing a projected image superimposed on a view of an external scene for viewing by at least one eye of a viewer (Fig. 1, 4), the AR display comprising: (a) a light transmitting waveguide (“augmented image insertion element (AIIE) that reflects a computer generated image (CGI) along a central viewing axis” 406, Fig. 1, 4) having a pair of parallel major external surfaces (Fig. 1, 4; Claim 8); (b) an image projector (image generator 104, Figs. 1, 4) configured to project image light corresponding to a collimated image (“each pixel of the CGI results in a collimated bundle of rays when out-coupled towards the eye”; col. 6, ll. 58-67), said image projector being optically coupled to said waveguide so as to introduce the image light into said waveguide so as to propagate by internal reflection at said major external surfaces (Figs. 1, 4); (c) a coupling-out arrangement (“a simple partially reflective surface 107 tilted at some angle (for example, 45 degrees) relative to the central viewing axis V.sub.A of the eye 118 and a projector aimed appropriately to send images to the eye 118 after reflection from the partially reflective surface”, Figs. 1, 4; col. 6, ll. 24-29) associated with a coupling-out region of said waveguide for progressively coupling out the image light towards the eye of the viewer (“During the lens design process, basic system parameters can be specified such as target field of view, location of eye relative to optical device (in particular distance of eye center-of-rotation (“COR”) from the back surface of the optical device”; col. 15, ll. 61-67), the coupled-out image light having a field of view including an upper region of the field of view and a lower region of the field of view (the boundary between lower and upper fields of view is taken to be an arbitrary point between regions of the aspheric lens having greater positive diopter power and lesser positive diopter power, Figs. 1, 4; col. 15, ll. 61-67); and (d) a multifocal real-image lens (distal lens 404, Fig. 4) deployed between said waveguide and the external scene, said multifocal real-image lens having smoothly or discretely varying optical power across the field of view such that said real-image lens has a positive optical power (Table 3) in a region aligned with a line of sight of the eye of the viewer when viewing the lower region of the field of view that is greater than an optical power of said real-image lens in a region aligned with a line of sight of the eye of the viewer when viewing the upper region of the field of view (Table 3).  
An aspherical lens with the constants presented in Table 3 would necessarily have a lower region with a greater optical power than another region above the lower region.
Greenhalgh discloses the claimed invention as cited above though does not explicitly disclose: a lens with varying focus between said waveguide and the external scene.
It is noted that the aspheric lens in Greenhalgh will provide a varying focal length as a function of position on the lens and therefore varying optical power, though the aspheric lens design is intended to reduce spherical aberration of minimize varied focus. 
Rousseau ‘568 discloses a lens (front surface FS of spectacle  lens 10, Fig.1a-1b, 3) with varying focus (“front surface FS is chosen within the list consisting of a regressive surface and a progressive surface”; col. 9, ll. 34-65) between said waveguide (optical element 2, Figs. 1a-1b & 3) and the external scene (Figs. 1a-1b, 3; col. 9, ll. 34-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple focuses as taught by Rousseau ‘568 with the system as disclosed by Greehalgh.  The motivation would have been to accommodate a wearer’s optical prescription for viewing objects through the see-through display (“to compensate for presbyopia and allow the spectacle wearer to see objects over a wide range of distances, without having to remove his or her glasses”; col. 4, ll. 15-24).
Regarding claim 29, Greenhalgh discloses the claimed invention as cited above though does not explicitly disclose aprogressive lens.
Rousseau ‘568 discloses said real-image lens is a progressive lens having a smoothly varying focus across the field of view (Figs. 1a-1b, 3; col. 9, ll. 34-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple focuses as taught by Rousseau ‘568 with the system as disclosed by Greehalgh.  The motivation would have been to accommodate a wearer’s optical prescription for viewing objects through the see-through display (“to compensate for presbyopia and allow the spectacle wearer to see objects over a wide range of distances, without having to remove his or her glasses”; col. 4, ll. 15-24).
Regarding claim 30, Greenhalgh discloses said real-image lens has discrete regions with differing focal parameters (aspheric lens 404 with constants of Table 3). 
Regarding claim 31, Greenhalgh discloses a multifocal augmented-image lens (lens 402, Fig. 4) deployed between said waveguide and the eye of the viewer, said augmented-image lens has a negative optical power in a region aligned with a line of sight of the eye of the viewer when viewing the lower region of the field of view that is greater than an optical power of said augmented-image lens in a region aligned with a line of sight of the eye of the viewer when viewing the upper region of the field of view (“the one or more lenses positioned in front of the waveguide being pre-configured to nullify an overall focusing power of the optical device such that a focal plane of objects viewed through the optical device by the eye are unchanged” & “the introduction of additional degrees of freedom to the parameters of the proximal and distal lenses can be used to provide means for compensating for such variation. To be sure, rather than just specifying the powers of the lenses, the shape of the lens surfaces can be shaped for optimal performance” & “merit function provides a weighted evaluation of the performance of the system and can include such considerations as actual optical power versus target optical power, astigmatism, distortion”; col. 1, ln. 58-col. 2, ln. 2).
Greenhalgh discloses the claimed invention as cited above though does not explicitly disclose: a lens with varying focus between said waveguide and the eye.
It is noted that the aspheric lens in Greenhalgh will provide a varying focal length as a function of position on the lens and therefore varying optical power, though the aspheric lens design is intended to reduce spherical aberration of minimize varied focus. 
Rousseau ‘568 discloses a lens (back surface BS of spectacle lens 10, Fig.1a-1b, 3) with varying focus (“back surface BS is a progressive surface or a regressive surface.”; col. 9, ll. 34-65) between said waveguide (optical element 2, Figs. 1a-1b & 3) and the eye (Figs. 1a-1b, 3; col. 9, ll. 34-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple focuses as taught by Rousseau ‘568 with the system as disclosed by Greehalgh.  The motivation would have been to accommodate a wearer’s optical prescription for viewing objects through the see-through display (“to compensate for presbyopia and allow the spectacle wearer to see objects over a wide range of distances, without having to remove his or her glasses”; col. 4, ll. 15-24).
Regarding claim 32, Greenhalgh discloses each region of said multifocal augmented-image lens has an optical power which substantially cancels out with an optical power of a corresponding region of said varifocal or multifocal real-image lens (“the one or more lenses positioned in front of the waveguide being pre-configured to nullify an overall focusing power of the optical device such that a focal plane of objects viewed through the optical device by the eye are unchanged” & “the introduction of additional degrees of freedom to the parameters of the proximal and distal lenses can be used to provide means for compensating for such variation. To be sure, rather than just specifying the powers of the lenses, the shape of the lens surfaces can be shaped for optimal performance” & “merit function provides a weighted evaluation of the performance of the system and can include such considerations as actual optical power versus target optical power, astigmatism, distortion”; col. 1, ln. 58-col. 2, ln. 2).
Regarding claim 33, Greenhalgh discloses said real-image lens and said augmented-image lens both have a smoothly varying focus across the field of view (Table 3).
Regarding claim 34, Greenhalgh discloses said real-image lens and said augmented-image lens have discrete regions with differing focal parameters (Table 3).
Note: Neither the Claim nor the Specifications provide a special definition of “region” or “differing focal parameters” and thus the broadest reasonable interpretation of this language includes the plain meaning of the phrases.  In other words, a lens shaped to be continuously aspheric is a lens with discrete regions having differing focal parameters necessarily.  This is on account of the aspheric equation providing well-defined curvatures for the surface. A peripheral region will be defined according to a curvature (i.e. focal parameter) within a particular range and a central region will be defined according to a different curvature within a different range.  

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: “said image projectors of said right-eye display and said left-eye display project the projected image with a continuous change in convergence corresponding to an apparent change in a focal distance of the projected image between the upper region and the lower region of the field of view” in the context of base Claim 58 and limitations thereof.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive, in part. On pages 7-8 of the Remarks, Applicant characterizes the reliance on Table 3 of Greenhalgh as an error in teaching the claimed multi-focal lens.  Examiner respectfully disagrees as the Table 3 values labeling various focal lengths are not relied upon to teach and suggest a multi-focal lens.  A statement is made in the rejection that the aspheric lens embodiment itself is a multi-focal lens, as indicated by the aspheric constants provided in a single embodiment in Table 3.  As the aspheric lens embodiment in Greenhalgh anticipates a “multifocal lens” and a lens having varied optical powers, the rejection has been changed in view of amendments requiring varied focuses.  A person having ordinary skill in the art would understand the focal lengths of an aspheric lens to be a function of the transverse position on the lens itself, it cannot be said that a “focus” of the aspheric lens varies across the field of view as claimed.  For this reasons, the Rousseau reference has been relied upon to teach this above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872